                 Case 1:15-cr-00624-VEC Document 60 Filed 05/06/20 Page 1 of 1
                                                 U.S. Department of Justice
        [Type text]
                                                           United States Attorney
                                                           Southern District of New York

                                                           The Silvio J. Mollo Building



   MEMO ENDORSED
                                                           One Saint Andrew’s Plaza
                                                           New York, New York 10007       USDC SDNY
                                                                                          DOCUMENT
                                                           May 5, 2020                    ELECTRONICALLY FILED
                                                                                          DOC #:
        BY ECF                                                                            DATE FILED: 5/6/2020
        Hon. Valerie E. Caproni
        United States District Judge
        Southern District of New York
        40 Foley Square
        New York, New York 10007

        Re: United States v. Vasquez, 15 Cr. 624 (VEC)—VOSR Scheduling

        Dear Judge Caproni:

               A court conference is currently scheduled in the above-captioned VOSR proceeding for
        May 13 at 2:30 pm. In light of the current public health situation, the Government requests that
        the conference be adjourned for 60 days.

                The defendant is currently serving a 15-year sentence of imprisonment in the New York
        state prison system. His defense attorney consents to the adjournment.

Application GRANTED. The conference is              Respectfully Submitted,
adjourned to July 22, 2020, at 2:30 p.m.
SO ORDERED.                                         GEOFFREY S. BERMAN
                                                    United States Attorney

                          5/6/2020
HON. VALERIE CAPRONI                            by: /s/ Kevin Mead
UNITED STATES DISTRICT JUDGE                        Kevin Mead
                                                    Assistant United States Attorney
                                                    (212) 637-2211


        CC:    Sarah Kunstler, Counsel for Juan Vasquez (by ECF)
